IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40711
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RODOLFO ZARATE,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-01-CR-38-1
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Following the denial of his motion to suppress evidence

seized during a traffic stop, Rodolfo Zarate was convicted in a

bench trial for counts 1 and 2 of an indictment charging him with

transportation of illegal aliens.   Zarate has appealed the

district court's finding at sentencing that he was not entitled

to a two-level adjustment in offense level for acceptance of

responsibility.   Zarate argues that his case should be

distinguished from this court's opinion in United States v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 01-40711
                                  -2-

Maldonado, 42 F.3d 906, 913-14 (5th Cir. 1995).**     Zarate's

argument is without merit.     As in Maldonado, the dispositive

evidence in this case was the very evidence which Zarate sought

to suppress.     See id. at 913.   Under Maldonado, the district

court's ruling was not "without foundation," see id. at 913-14,

and must be

     AFFIRMED.




     **
       Zarate also contends that Maldonado was wrongly decided
and that the issue has been raised to preserve it for en banc
consideration or for Supreme Court review.